Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 1 of 9 Page ID #:1



     Peter J. Corcoran, III, Esq. M.S., LL.M. (SBN 224181)
 1   CORCORAN IP LAW PLLC
     4142 McKnight Road
 2   Texarkana, TX 75503
     T: (903) 701-2481
 3   F: (844) 362-3291
     peter@corcoranip.com
 4
 5   Isaac Rabicoff
     (Pro Hac Vice Admission Forthcoming)
 6   RABICOFF LAW LLC
 7   73 W. Monroe St
     Chicago, IL 60603
 8   773-669-4590
 9   isaac@rabilaw.com

10   Attorneys for Plaintiff
     BE Labs, Inc.
11
                IN THE UNITED STATES DISTRICT COURT FOR THE
12                    CENTRAL DISTRICT OF CALIFORNIA
13                            EASTERN DIVISION

14    BE Labs, Inc.,                                Case No. 2:19-cv-2638
15
                          Plaintiff,                COMPLAINT – JURY TRIAL
16                                                  DEMANDED
17                        v.

18    Edimax Computer Company,
19
                          Defendant.
20
21
22         Plaintiff, BE Labs, Inc. (“BE Labs”), through its attorney, Peter Corocoran,
23
     complains of Edimax Computer Company (“Edimax”) and alleges the following:
24
25                                           Parties
26         1.     Plaintiff BE Labs, Inc. is a corporation organized and existing under the

27   laws of New York that maintains its principal place of business at 1285 Greenbriar
28
                                                   1
                                       Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 2 of 9 Page ID #:2




 1   Lane, North Belmore, NY 11710.

 2          2.        Defendant Edimax Computer Company is a corporation organized and
 3
     existing under the laws of California that maintains its principal place of business at
 4
 5   3444 De La Cruz Blvd., Santa Clara, CA 95054.

 6
                                              Jurisdiction
 7          3.        This is an action for patent infringement arises under the patent laws of
 8
     the United States, Title 35 of the United States Code.
 9
10          4.        This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§
11   1331 and 1338(a).
12
            5.        This Court has personal jurisdiction over Edimax because it has
13
14   engaged in systematic and continuous business activities in the Central District of
15
     California. Specifically, Edimax is incorporated in the state of California and
16
     provides its full range of services to residents in this District. As described below,
17
18   Edimax has committed acts of patent infringement giving rise to this action within
19
     this District.
20
21                                              Venue
22          6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because

23   Edimax has committed acts of patent infringement in this District, and Edimax is
24
     incorporated in the state of California. In addition, BE Labs has suffered harm in
25
26   this District.

27
28
                                                     2
                                         Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 3 of 9 Page ID #:3



                                       Patents-in-Suit
 1
           7.     BE Labs is the assignee of all right, title and interest in United States
 2
     Patent Nos. 7,827,581 (the “’581 Patent”) and 9,344,183 (the “’183 Patent”),
 3
 4   collectively the “Patents-in-Suit,” including all rights to enforce and prosecute
 5
     actions for infringement and to collect damages for all relevant times against
 6
 7
     infringers of the Patents-in-Suit. Accordingly, BE Labs possesses the exclusive

 8   right and standing to prosecute the present action for infringement of the Patents-in-
 9
     Suit by Edimax.
10
     The ’581 Patent
11         8.   On November 2, 2010, the United States Patent and Trademark Office
12
     issued the ’581 Patent. The ’581 Patent is titled “Wireless Multimedia System.” The
13
14   application leading to the ’581 Patent was filed on February 28, 2001 and claims
15
     priority to a provisional application filed in 2000. A true and correct copy of the
16
     ’581 Patent is attached hereto as Exhibit A.
17
18         9.     The ’581 Patent is valid and enforceable.
19
           10.    The invention claimed in the ’581 Patent relates to a wireless
20
     distribution system for home or business use that receives signals that are then re-
21
22   broadcast throughout the site by low energy transmissions to end units. Ex. A at
23
     1:24-29. A wireless media center receives signals from one or more sources, and the
24
     signals are broadcasted to video end units for televisions and radios, and
25
26   communications end units for telephones and data. Id. at 1:54-56. Data channels tell
27
     the wireless distribution system which program and data signals should be sent. Id.
28
                                                  3
                                      Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 4 of 9 Page ID #:4




 1   at 1:57-58.

 2   The ’183 Patent
           11. On May 17, 2016, the United States Patent and Trademark Office
 3
 4   issued the ’183 Patent. The ’183 Patent is titled “Wireless Multimedia System.” The
 5   application leading to the ’183 Patent was filed on October 1, 2010 and is a
 6
     continuation of the application that issued as the ‘581 Patent. A true and correct
 7
 8   copy of the ’183 Patent is attached hereto as Exhibit B.
 9
           12.     The ’183 Patent is valid and enforceable.
10
           13.     The ’183 Patent is related to the ’581 Patent and, therefore, the
11
12   invention in the ’183 Patent also relates to a wireless distribution system for home or
13
     business use that receives signals that are then re-broadcast throughout the site by
14
     low energy transmissions to end units. Ex. B at 1:29-45.
15
16                     COUNT I: INFRINGEMENT OF THE ’581 PATENT
17         14.     BE Labs incorporates the above paragraphs herein by reference.
18
           15.     Direct Infringement. Edimax has been and continues to directly
19
     infringe one or more claims of the ’581 Patent in at least this District by making,
20
21   using, offering to sell, selling and/or importing, without limitation, at least the
22
     AC2600/RG21S (“Exemplary Edimax Products”) that infringe at least exemplary
23
     claims 1, 6, and 28 of the ’581 Patent (the “Exemplary ’581 Patent Claims”) literally
24
25   or by the doctrine of equivalence. On information and belief, numerous other
26
     devices that infringe the claims of the Patents-in-Suit have been made, used, sold,
27
28
     imported, and offered for sale by Edimax and/or its customers.
                                                  4
                                      Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 5 of 9 Page ID #:5




 1         16.      Induced Infringement. Edimax actively, knowingly, and intentionally

 2   has been and continues to induce infringement of the ’581 Patent, literally or by the
 3
     doctrine of equivalence, by selling Exemplary Edimax Products to their customers
 4
 5   for use in end-user products in a manner that infringes one or more claims of the

 6   ’581 Patent.
 7
           17.      Contributory Infringement. Edimax actively, knowingly, and
 8
 9   intentionally has been and continues materially contribute to their own customers’

10   infringement of the ’581 Patent, literally or by the doctrine of equivalence, by
11
     selling Exemplary Edimax Products to their customers for use in end-user products
12
13   in a manner that infringes one or more claims of the ’581 Patent.

14         18.      The filing of this Complaint constitutes notice in accordance with 35
15
     U.S.C. § 287.
16
17         19.      Despite such notice, Edimax continues to make, use, test, sell, offer for
18   sale, market, and/or import into the United States, products that infringe the ’581
19
     Patent. On information and belief, Edimax has also continued to sell the Exemplary
20
21   Edimax Products and distribute product literature and website materials inducing
22   end users and others to use its products in the customary and intended manner that
23
     infringes the ’581 Patent. Thus, on information and belief, Edimax is contributing to
24
25   and/or inducing the infringement of the ’581 Patent.
26         20.      Exhibit C includes charts comparing the Exemplary ’581 Patent Claims
27
     to the AC5. As set forth in these charts, this Exemplary Edimax Product practices
28
                                                   5
                                       Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 6 of 9 Page ID #:6




 1   the technology claimed by the ’581 Patent. Accordingly, the Exemplary Edimax

 2   Products incorporated in these charts satisfy all elements of the Exemplary ’581
 3
     Patent Claims.
 4
 5         21.    BE Labs therefore incorporates by reference in its allegations herein the

 6   claim charts of Exhibit C.
 7
           22.    BE Labs is entitled to recover damages adequate to compensate for
 8
 9   Edimax’s infringement.

10                    COUNT II: INFRINGEMENT OF THE ’183 PATENT
11         23.    BE Labs incorporates the above paragraphs herein by reference.
12
           24.    Direct Infringement. Edimax has been and continues to directly
13
14   infringe one or more claims of the ’183 Patent in at least this District by making,

15   using, offering to sell, selling and/or importing, without limitation, at least the
16
     AC2600/RG21S (“Exemplary Edimax Products”) that infringe at least exemplary
17
18   claim 1 of the ’183 Patent (the “Exemplary ’183 Patent Claim”) literally or by the
19   doctrine of equivalence. On information and belief, numerous other devices that
20
     infringe the claims of the Patents-in-Suit have been made, used, sold, imported, and
21
22   offered for sale by Edimax and/or its customers.
23         25.    Induced Infringement. Edimax actively, knowingly, and intentionally
24
     has been and continues to induce infringement of the ’183 Patent, literally or by the
25
26   doctrine of equivalence, by selling Exemplary Edimax Products to their customers
27
28
                                                  6
                                      Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 7 of 9 Page ID #:7




 1   for use in end-user products in a manner that infringes one or more claims of the

 2   ’183 Patent.
 3
           26.      Contributory Infringement. Edimax actively, knowingly, and
 4
 5   intentionally has been and continues materially contribute to their own customers’

 6   infringement of the ’183 Patent, literally or by the doctrine of equivalence, by
 7
     selling Exemplary Edimax Products to their customers for use in end-user products
 8
 9   in a manner that infringes one or more claims of the ’183 Patent.

10         27.      The filing of this Complaint constitutes notice in accordance with 35
11
     U.S.C. § 287.
12
13         28.      Despite such notice, Edimax continues to make, use, test, sell, offer for

14   sale, market, and/or import into the United States, products that infringe the ’183
15
     Patent. On information and belief, Edimax has also continued to sell the Exemplary
16
17   Edimax Products and distribute product literature and website materials inducing
18   end users and others to use its products in the customary and intended manner that
19
     infringes the ’183 Patent. Thus, on information and belief, Edimax is contributing to
20
21   and/or inducing the infringement of the ’183 Patent.
22         29.      Exhibit D includes charts comparing the Exemplary ’183 Patent Claim
23
     to the AC5. As set forth in these charts, this Exemplary Edimax Product practices
24
25   the technology claimed by the ’183 Patent. Accordingly, the Exemplary Edimax
26   Products incorporated in these charts satisfy all elements of the Exemplary ’183
27
     Patent Claim.
28
                                                   7
                                       Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 8 of 9 Page ID #:8




 1         30.    BE Labs therefore incorporates by reference in its allegations herein the

 2   claim charts of Exhibit D.
 3
           31.    BE Labs is entitled to recover damages adequate to compensate for
 4
 5   Edimax’s infringement.

 6                                         Jury Demand
 7
           Under Rule 38(b) of the Federal Rules of Civil Procedure, BE Labs
 8
 9   respectfully requests a trial by jury on all issues so triable.

10                                       Prayer for Relief
11
           WHEREFORE, BE Labs respectfully requests the following relief:
12
13         A.     A judgment that the ’581 Patent and the ’183 Patent are valid and

14                enforceable.
15
           B.     A judgment that Edimax has infringed, contributorily infringed, and/or
16
17                induced infringement of one or more claims of the ’581 Patent;
18         C.     A judgment that Edimax has infringed, contributorily infringed, and/or
19
                  induced infringement of one or more claims of the ’183 Patent;
20
21         D.     An accounting of all damages not presented at trial;
22         E.     A judgment that awards BE Labs all appropriate damages under 35
23
                  U.S.C. § 284 for Edimax’s past infringement, and any continuing or
24
25                future infringement of the Patents-in-Suit, up until the date such
26                judgment is entered, including pre- or post-judgment interest, costs, and
27
                  disbursements as justified under 35 U.S.C. § 284 and, if necessary, to
28
                                                   8
                                       Complaint with Jury Demand
Case 2:19-cv-02638-JAK-AS Document 1 Filed 04/06/19 Page 9 of 9 Page ID #:9




 1             adequately compensate BE Labs for Edimax’s infringement, an

 2             accounting:
 3
              i.   that this case be declared exceptional within the meaning of 35
 4
 5                 U.S.C. § 285 and that BE Labs be awarded its reasonable attorneys’

 6                 fees against Edimax that it incurs in prosecuting this action;
 7
             ii.   that BE Labs be awarded costs, and expenses that it incurs in
 8
 9                 prosecuting this action; and

10          iii.   that BE Labs be awarded such further relief at law or in equity as the
11
                   Court deems just and proper.
12
         Dated: April 6, 2019                       Respectfully submitted,
13
                                                    /s/ Peter Corcoran
14                                                  Peter J. Corcoran, III (SBN 224181)
                                                    CORCORAN IP LAW PLLC
15                                                  4142 McKnight Road
                                                    Texarkana, TX 75503
16                                                  T: (903) 701-2481
                                                    F: (844) 362-3291
17                                                  peter@corcoranip.com
18
                                                    Isaac Rabicoff
19                                                  (Pro Hac Vice Admission Forthcoming)
                                                    RABICOFF LAW LLC
20                                                  73 W Monroe St
                                                    Chicago, IL 60603
21                                                  773-669-4590
                                                    isaac@rabilaw.com
22
                                                    Attorneys for Plaintiff
23                                                  BE Labs, Inc.
24
25
26
27
28
                                                9
                                    Complaint with Jury Demand
